Citation Nr: 1645626	
Decision Date: 12/06/16    Archive Date: 12/19/16

DOCKET NO.  10-14 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to an increased rating for degenerative disc disease and degenerative joint disease of the lumbar spine, rated as 40 percent disabling.
 
3.  Entitlement to an initial rating in excess of 10 percent for sciatica of the left lower extremity.

4.  Entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the right lower extremity.

5.  Entitlement to an effective date earlier than September 2, 2014 for the award of a separate disability rating for radiculopathy of the right lower extremity.


REPRESENTATION

Veteran represented by:	James G. Fausone, Esq.
ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from April 1985 to June 1986. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction over the claims file is currently held by the RO in Detroit, Michigan.

By rating action dated November 2014, the RO awarded the Veteran entitlement to a separate disability rating for radiculopathy of the right lower extremity associated with his degenerative disc disease and degenerative joint disease of the lumbar spine and assigned a 10 percent disability rating effective September 2, 2014.  In November 2014 (within one year of the rating decision), the Veteran expressed disagreement with the assigned evaluation and effective date for the radiculopathy of the right lower extremity.  Additionally, by rating action dated August 2015, the RO denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  In August 2016 (within one year of the rating decision), the Veteran expressed disagreement with the denial of service connection.  The Board notes that a statement of the case (SOC) has not been issued with regard to the issues of entitlement to an effective date earlier than September 2, 2014 for the award of a separate rating for radiculopathy of the right lower extremity, entitlement to an initial evaluation in excess of 10 percent for radiculopathy of the right lower extremity, and entitlement to service connection for an acquired psychiatric disorder.  In Manlincon v. West, 12 Vet. App. 238 (1999), the United States Court of Appeals for Veterans Claims (the Court) held that where a notice of disagreement (NOD) is filed but a SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.

In April 2014, the Board remanded the Veteran's lumbar spine disability and sciatica of the left lower extremity claims.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for an acquired psychiatric disorder, entitlement to an initial disability in excess of 10 percent for radiculopathy of the right lower extremity, and entitlement to an effective date earlier than September 2, 2014 for the award of a separate rating for radiculopathy of the right lower extremity are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a statement dated November 2016, the Veteran withdrew his appeal concerning the issue of entitlement to an increased rating for degenerative disc disease and degenerative joint disease of the lumbar spine, rated as 40 percent disabling.

2.  The Veteran's sciatica of the left lower extremity is manifested by no more than mild incomplete paralysis.  





CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to an increased rating for degenerative disc disease and degenerative joint disease of the lumbar spine, rated as 40 percent disabling have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for an initial disability rating in excess of 10 percent disability rating for sciatica of the left lower extremity are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Higher evaluation for degenerative disc disease and degenerative joint disease of the lumbar spine

An appeal may be withdrawn in writing as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In a statement dated November 2016, prior to promulgation of a decision by the Board, the Veteran withdrew his appeal as to the issue of entitlement to an increased rating for degenerative disc disease and degenerative joint disease of the lumbar spine, rated as 40 percent disabling.  Thus, the Board finds there remains no allegation of errors of fact or law for appellate consideration concerning this issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue, and it is dismissed.

Higher evaluation for sciatica of the left lower extremity

The Veteran seeks entitlement to an increased disability rating for his sciatica of the left lower extremity.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.
Stegall concerns

As alluded to above, in April 2014, the Board remanded the Veteran's sciatica of the left lower extremity claim and ordered the AOJ to obtain any outstanding VA medical treatment records as well as provide the Veteran with a VA examination for his sciatica of the left lower extremity.  The Veteran's claim was then to be readjudicated.  

Pursuant to the Board's remand instructions, outstanding VA medical treatment records have been obtained and associated with the Veteran's claims folder.  Additionally, the Veteran was afforded a VA examination for his sciatica of the left lower extremity in September 2014, and a report of the examination was associated with his claims folder.  The Veteran's sciatica of the left lower extremity claim was readjudicated via a November 2014 supplemental statement of the case (SSOC).  

Accordingly, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

Duties to Notify and Assist

VA has a duty to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  This notice must specifically inform the claimant of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  

The Board notes that the claim for initial increased disability rating for sciatica of the left lower extremity is a downstream issue from a rating decision dated September 2008 which initially established service connection for this disability and assigned the initial rating and effective date. The Court held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thus, to the extent that there is any noncompliance with the statutorily prescribed VCAA notice requirements with respect to the claim for an initial increased disability rating for sciatica of the left lower extremity, such noncompliance is deemed to be non-prejudicial to this claim.

VA also has a duty to assist a claimant in the development of his claim. See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim and there is no reasonable possibility that further assistance would aid in substantiating this claim.  The evidence of record includes statements from the Veteran, the Veteran's service treatment records, and postservice VA and private treatment records.  

The Veteran was afforded VA examinations in May 2008, December 2009, and September 2014.  The examination reports reflect that the examiners interviewed and examined the Veteran, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  Furthermore, these examination reports contain sufficient information to rate the Veteran's disability under the appropriate diagnostic criteria.  The Board therefore concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

The Board finds that under the circumstances of this case, VA has satisfied the notification and assistance provisions of the law, and that no further action need be undertaken on the Veteran's behalf.

Accordingly, the Board will proceed to a decision.

Analysis

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See   
38 C.F.R. § 4.7 (2015).

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007) (holding, "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings").

The Veteran's sciatica of the left lower extremity is rated 10 percent disabling under Diagnostic Code 8520, as analogous to an impairment of the sciatic nerve.  For complete paralysis, marked by dangle and drop of the foot, with no active movement of the muscles below the knee possible, and weakened or (very rarely) lost flexion of knee, an 80 percent evaluation is assigned.  For lesser degrees of impairment, or incomplete paralysis, lower ratings are assigned.  Mild impairment is rated 10 percent, moderate impairment is 20 percent, and moderately severe impairment is 40 percent.  Severe impairment, with marked muscle atrophy, is rated 60 percent disabling.  38 C.F.R. § 4.124a, Code 8520.



The Veteran was provided a VA examination in May 2008.  He reported a shooting pain down his lower extremities, moreso on the left side, and also felt numbness along his left foot.  Upon physical examination, the VA examiner documented deep tendon reflex of 2/4 as well as positive straight leg raise which became worse throughout the rest of the range of motion shooting down the great toe, dorsum of the left foot.  Motor and sensory testing was essentially normal.  There was no atrophy.  The examiner opined that it is at least as likely as not that the Veteran has sciatica that is caused by the lumbar spine disability.  

The Veteran was afforded another VA examination in December 2009.  The examiner documented EMG testing which revealed impressions of left peroneal motor neuropathy across the ankle, axonal; bilateral sural sensory neuropathy at the ankles; and abnormal F-wave latencies in peroneal and tibial motor nerves distributions, suggestive of more proximal lesions.  The examiner further noted radiculopathy moreso on the right.  However, the Veteran did not report numbness, leg or foot weakness, or paresthesias in the lower extremities.  Moreover, motor testing and muscle tone was normal and there were no signs of atrophy.  Although the Veteran had decreased light touch sensation on the anterolateral part of the lower left legs and dorsum of the foot and great toe, the vibration, pinprick, and position sense testing were normal.  Reflex testing was also normal in both lower extremities.  The examiner noted the Veteran's sciatica on the left lower extremity was moderately severe.  

The Veteran was provided another VA examination in September 2014.  He reported having numbness with bending, sitting, and standing and that the numbness, pain, and tingling went down the left leg starting with the lower back area.  Muscle strength and reflex testing was normal in the left lower extremity.  Although sensory testing in the foot/toes was decreased on the left side, sensory testing in the left lower extremity was otherwise normal.  The examiner further recorded no constant pain in the left lower extremity and "mild" intermittent pain, paresthesias and/or dysthesais, and numbness.  She also noted "mild" severity of radiculopathy in the left lower extremity.  The Veteran did not have trophic changes attributable to peripheral neuropathy.  The examiner diagnosed the Veteran with left lower extremity radiculopathy and noted "mild" incomplete paralysis of the sciatic nerve.  She also noted that the radiculopathy did not affect the Veteran's ability to work.  

The Board notes that VA and private treatment records document treatment for the Veteran's nerve impairment associated with the lumbar spine disability.  Specifically, a private treatment record from C.A., D.C., dated June 2008 indicates that the Veteran evidenced weakness with muscle strength in the left lower extremity with diminished deep tendon reflexes.  Also, a VA treatment record dated August 2011 documents his complaints of leg numbness. 

Based on the evidence of record, the Board finds that a disability rating in excess of 10 percent is not warranted for the Veteran's left lower extremity at any time during the appeal period.  In this regard, the Board acknowledges the Veteran's complaints of numbness, pain, and weakness in his lower extremities.  However, the Board finds that the competent and probative evidence does not demonstrate at least moderate impairment of the right or left lower extremity.  Notably, as discussed above, the May 2008 VA examiner documented deep tendon reflex of 2/4 bilaterally as well as normal motor and sensory testing.  While the Board notes the December 2009 VA examiner's EMG testing which indicated abnormal findings of the left lower extremity as well as their notation of moderately severe sciatica of the left lower extremity, they also recorded normal motor testing and muscle tone as well as no signs of atrophy.  Further, vibration, pinprick, and position sense testing were normal in the left lower extremity as was reflex testing.  Moreover, the September 2014 VA examiner specifically characterized the neurological impairment of the Veteran's left lower extremity as "mild."  This was based on normal muscle strength and reflex testing as well as normal sensory testing other than in the feet/toes.  Also, there was only "mild" intermittent pain, paresthesias and/or dysthesias, and numbness and no constant pain in the left lower extremity.  There were also no trophic changes in the extremity.  In light of the foregoing, the evidence as a whole shows that the overall level of functional impairment resulting therefrom is no more than mild in the left lower extremity during the period of time covered by this claim.  


In sum, the Board finds that a disability rating of 10 percent is not warranted for the Veteran's sciatica of the left lower extremity at any time during the appeal period.  Fenderson, supra.     

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected sciatica of the left lower extremity is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  

In that regard, during the appellate time period the Veteran's neuropathy symptoms are primarily numbness, weakness, and pain.  These are the types of symptoms contemplated in the current 10 percent rating under Diagnostic Code 8520 for the neuropathy of the left lower extremity.  Thus, the Veteran's schedular rating under Diagnostic Code 8520 is adequate to fully compensate him for his sciatica of the left lower extremity.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, the evidence does not indicate that such a situation exists in this case, nor has the Veteran contended such.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

The Board further notes that the Veteran has not contended, nor does the evidence otherwise show, that his sciatica of the left lower extremity has caused loss of use of body part such that referral of a claim for special monthly compensation is warranted.  Indeed, the competent and probative evidence shows that he continues to function, albeit in a limited capacity, with consideration of this disability.

In denying the Veteran's claim for an increased rating, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Board acknowledges the Veteran's complaints of difficulty with occupational activities due in particular to the sciatica of the left lower extremity.  However, the Veteran has not contended, nor does the evidence otherwise show, that he is precluded from obtaining substantial gainful employment due to the sciatica of the left lower extremity.  On the contrary, the Veteran stated that he is self-employed.  See the September 2014 VA examination report.  Accordingly, the Board concludes that referral of the issue of TDIU for adjudication based on the Court's holding in Rice is not for application.


ORDER

The appeal concerning the issue of entitlement to an increased rating for degenerative disc disease and degenerative joint disease of the lumbar spine, rated as 40 percent disabling is dismissed.

Entitlement to an initial rating in excess of 10 percent for sciatica of the left lower extremity is denied.


REMAND

As was described in the Introduction above, by rating action dated November 2014, the RO awarded the Veteran entitlement to a separate disability rating for radiculopathy of the right lower extremity associated with his degenerative disc disease and degenerative joint disease of the lumbar spine and assigned a 10 percent disability rating effective September 2, 2014.  Additionally, by rating action dated August 2015, the RO denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  As stated above, the Veteran expressed timely disagreements with the assigned disability rating and effective date for the radiculopathy of the right lower extremity and the denial of service connection for an acquired psychiatric disorder.  Further, a SOC has not been submitted addressing these issues.  In Manlincon, supra, the Court held that where a NOD is filed but a SOC has not been issued to the issue that the Veteran expressed disagreement with, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.  Thus, the agency of original jurisdiction must issue a SOC as to the Veteran's claims of entitlement to service connection for an acquired psychiatric disorder, entitlement to an initial evaluation in excess of 10 percent for radiculopathy of the right lower extremity, and entitlement to an effective date earlier than September 2, 2014 for the award of a separate rating for radiculopathy of the right lower extremity.  
  
Accordingly, the case is REMANDED for the following action:

Issue a SOC pertaining to the issues of entitlement to service connection for an acquired psychiatric disorder, entitlement to an initial evaluation in excess of 10 percent for radiculopathy of the right lower extremity, and entitlement to an effective date earlier than September 2, 2014 for the award of a separate rating for radiculopathy of the right lower extremity.  The Veteran should be notified that a timely substantive appeal must be filed in order to perfect the appeal.  

The Veteran has the right to submit additional evidence and argument on the  matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


